[Cite as Palichat v. Palichat, 2019-Ohio-1379.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                       GREENE COUNTY

 ELIZABETH A. PALICHAT                                 :
                                                       :
          Plaintiff-Appellee                           :   Appellate Case No. 2018-CA-42
                                                       :
 v.                                                    :   Trial Court Case No. 2015-DR-69
                                                       :
 ERIC G. PALICHAT                                      :   (Domestic Relations Appeal from
                                                       :    Common Pleas Court)
          Defendant-Appellant                          :
                                                       :

                                                  ...........

                                                  OPINION

                              Rendered on the 12th day of April, 2019.

                                                  ...........

MICHAEL A. HOCHWALT, Atty. Reg. No. 0017688, 500 Lincoln Park Boulevard, Suite
216, Kettering, Ohio 45429
      Attorney for Plaintiff-Appellee

EDWARD F. WHIPPS, Atty. Reg. No. 0011335 and JOHN C. RUIZ-BUENO, III, Atty.
Reg. No. 0087043, 495 South High Street, Suite 370, Columbus, Ohio 43215
      Attorneys for Defendant-Appellant

                                              .............
                                                                                           -2-




HALL, J.

         {¶ 1} Eric G. Palichat appeals from the trial court’s judgment entry overruling his

motion to terminate shared parenting and sustaining appellee Elizabeth A. Palichat’s

motion to modify an existing shared-parenting plan.

         {¶ 2} Eric advances three assignments of error. First, he contends the trial court

erred in continuing shared parenting instead of awarding him legal custody of the parties’

children. Second, he claims the trial court erred in ordering alternating-week parenting

time. Third, he asserts that the trial court erred in “dismissing” the evaluations of two

expert witnesses and the guardian ad litem “without evaluating them.”

         {¶ 3} The record reflects that Eric and Elizabeth married in 2005 and divorced in

2016.1 During the marriage, they had two children who were born in 2012 and 2014. The

agreed divorce decree included a shared-parenting plan. In April 2018, Eric moved to

terminate shared parenting and to obtain legal custody. In May 2018, Elizabeth moved to

modify the shared-parenting plan or, alternatively, for legal custody. Both parties also filed

show-cause motions alleging numerous instances of contempt for non-compliance with

the existing shared-parenting plan.

         {¶ 4} The trial court held a two-day hearing on the motions in September 2018. It

heard testimony from nine witnesses. Among others, they included Eric, Elizabeth, Eric’s

new wife Kelly, psychologist Richard Bromberg, and psychologist Barbara Bergman. The

bulk of the testimony consisted of Eric and Elizabeth pursuing a laundry list of purported

contempt violations and accusing each other of being uncooperative, controlling, and


1   For purposes of clarity, we will refer to the parties by their first names.
                                                                                          -3-


undermining efforts at shared parenting. After hearing the testimony and reviewing

various exhibits, including a guardian ad litem’s report and reports from Bromberg and

Bergman, the trial court found it not in the best interest of the children to designate Eric

or Elizabeth the legal custodian. (Doc. #124 at 3.) Instead, the trial court found it in the

children’s best interest to continue shared parenting under a modified plan. (Id.) In support

of this decision, the trial court stated:

               * * * The Court is leery about designating one parent the residential

        parent and legal custodian because neither parent has demonstrated an

        ability to be fair and objective in decision-making. The Court finds that the

        fight for control between the parents must end! As a result, the Court finds

        that shared parenting continues to be in the children’s best interests, and

        the parties shall continue to exercise shared parenting according to the new

        Shared Parenting Plan set forth in this Entry.

(Id.)

        {¶ 5} The trial court proceeded to set forth the changes it found necessary and

provided the parties with a modified plan. (Id. at 3-11.) It then explained:

               The Court has determined that the Shared Parenting Plan above is

        in the best interests of the children after considering the testimony of the

        parties, the testimony of the witnesses (especially Drs. Bergman and

        Bromberg), the GAL, and the exhibits. The Court concludes that the

        opinions rendered by Drs. Bergman and Bromberg essentially cancelled

        each other out as they were both equally competent but offered competing

        recommendations. The Court also reviewed the report issued by the
                                                                                -4-


Guardian ad Litem and carefully considered his recommendations given his

expertise and familiarity with the parties and the case. However, because

the GAL was not called as a witness, he was excused from the courtroom

at the beginning of day 1 of trial and was not present to observe the

testimony and demeanor of the parties throughout the proceedings, both of

which significantly influenced the decision of the Court.

       While Father attempted to portray himself as the more flexible and

reasonable of the parties, his testimony and courtroom demeanor betrayed

this image. The Court found Father’s testimony regarding Mother’s

immediate implementation of the behavior plan set by [their child’s] school

to be particularly telling. The parties were notified that [the child] was

displaying problematic behaviors at school, so the school created a

behavioral plan for [the child] to address the issues. According to the

testimony, this information was shared right before Father was to leave town

for approximately 16 days. Father complained that Mother immediately

began contacting [the child’s] doctors and the school to begin addressing

the problem, rather than waiting more than two weeks for him to return to

town to address the behavioral issues. Further, the Court observed Father

to be highly reactive to testimony he did not agree with, at times displaying

aggressive body language and constantly smirking and shaking his head to

make his feelings known.

       By stark contrast, Mother maintained an even, calm demeanor

throughout the proceedings even when the testimony about Mother was
                                                                                           -5-


       very negative. When it was Mother’s turn to testify, her explanations made

       more sense, were more believable, and made Father’s accusations in his

       contempt seem all the more petty. Accordingly, Father’s credibility when he

       testified to his flexibility and Mother’s irrationality was significantly

       undermined, and Mother’s credibility was bolstered.

              While the Court observed Mother to be the more reasonable and

       flexible of the parties, the Court does not believe she is so reasonable and

       flexible that she should be designated the residential parent. The Court still

       harbors significant concerns about Mother’s attempts to undermine Father

       and provoke him. For this reason, the Court believes the parties should

       continue to share control of the children while maintaining as little contact

       as possible.

(Id. at 11-12.)

       {¶ 6} After providing the foregoing explanation for its shared-parenting decision,

the trial court declined to find either party in contempt for numerous, relatively petty

alleged violations of the prior shared-parenting plan. The trial court opined that “the terms

of the Plan were impossible to follow, and it would be unjust and inequitable to find either

party in contempt for violating the same.” (Id. at 14.) This appeal by Eric followed.

       {¶ 7} In his first assignment of error, Eric claims the trial court erred in continuing

shared parenting rather than awarding him legal custody of the parties’ children. He first

argues that Ohio law does not authorize a trial court “to create its own shared parenting

plan or even to modify a plan that has been proposed by either party.” (Appellant’s brief

at 6.) In support, he cites R.C. 3109.04(D)(1)(a) as well as Schattschneider v.
                                                                                          -6-

Schattschneider, 3d Dist. Auglaize No. 2-06-24, 2007-Ohio-2273, and Koller v. Koller, 2d

Dist. Montgomery No. 22328, 2008-Ohio-758.

       {¶ 8} Under R.C. 3109.04(D)(1)(a)(i)-(iii), a trial court can approve an original

shared-parenting plan submitted by either or both parents. It also can order one parent to

submit a proposed shared-parenting plan if the other parent has submitted one. Although

a trial court can disapprove an originally submitted plan and can request modifications,

the parties themselves must make the modifications and give them to the court. Nothing

in R.C. 3109.04(D)(1) authorizes a trial court to craft its own original shared-parenting

plan or to modify an original plan submitted by the parties. This court recognized in Koller

that R.C. 3109.04(D)(1) “does not allow a court to create its own shared parenting plan”

and that it must issue a plan submitted by one or both of the parties. Koller at ¶ 26.

Likewise, in Schattschneider the Third District recognized that the statute does not permit

a trial court to craft its own shared-parenting plan. It can only voice its objections to a

proposed plan, ask for modifications, and deny approval if not satisfied. Schattschneider

at ¶ 6-7.

       {¶ 9} Notably, however, R.C. 3109.04(D)(1) appears to address a shared-

parenting plan created in connection with an initial allocation of parental rights. Elizabeth

correctly points out that another provision, R.C. 3109.04(E)(2)(b), authorizes a trial court

to make its own modifications to the terms of an existing shared-parenting plan at any

time. It may do so on its own motion or at the request of either party as long as the

modifications are in the best interest of the children. See Fisher v. Hasenjager, 116 Ohio

St.3d 53, 2007-Ohio-5589, 876 N.E.2d 546, ¶ 11 (recognizing that “[o]nce a shared-

parenting decree has issued, R.C. 3109.04(E) governs modification of the decree”).
                                                                                          -7-


       {¶ 10} In his reply brief, Eric acknowledges that R.C. 3109.04(E)(2)(b) authorizes

a trial court to make its own modifications to the terms of a shared-parenting plan. Despite

that concession, he contends the trial court erred in doing so here. Even if R.C.

3109.04(E)(2)(b) applied, Eric argues in both his opening brief and his reply that the trial

court failed to address or even cite any statutory best-interest factors. Therefore, he

contends the trial court could not proceed under R.C. 3109.04(E)(2)(b).

       {¶ 11} Eric also suggests that R.C. 3109.04(E)(2)(b) applies only when a trial court

modifies “a few select provisions” of a shared-parenting plan. (Appellant’s reply brief at

5.) In light of the substantial changes the trial court made here, Eric appears to argue that

it was obligated to proceed under R.C. 3109.04(E)(1)(a), not R.C. 3109.04(E)(2)(b), if it

wanted to make its own modifications to the parties’ shared-parenting plan. Eric notes

that R.C. 3109.04(E)(1)(a) imposes more stringent standards for making modifications,

including a requirement of a change in circumstances.

       {¶ 12} In Fisher, 116 Ohio St. 3d 53, 2007-Ohio-5589, 876 N.E.2d 546, the Ohio

Supreme Court analyzed and discussed R.C. 3109.04(E)(1)(a) and R.C. 3109.04(E)(2)(b)

in the context of a shared-parenting plan. Section 3109.04(E)(1)(a) provides:

              The court shall not modify a prior decree allocating parental rights

       and responsibilities for the care of children unless it finds, based on facts

       that have arisen since the prior decree or that were unknown to the court at

       the time of the prior decree, that a change has occurred in the

       circumstances of the child, the child’s residential parent, or either of the

       parents subject to a shared parenting decree, and that the modification is

       necessary to serve the best interest of the child. In applying these
                                                                                         -8-


      standards, the court shall retain the residential parent designated by the

      prior decree or the prior shared parenting decree, unless a modification is

      in the best interest of the child and one of the following applies

      (i) The residential parent agrees to a change in the residential parent or both

      parents under a shared parenting decree agree to a change in the

      designation of residential parent.

      (ii) The child, with the consent of the residential parent or of both parents

      under a shared parenting decree, has been integrated into the family of the

      person seeking to become the residential parent.

      (iii) The harm likely to be caused by a change of environment is outweighed

      by the advantages of the change of environment to the child.

(Emphasis added.)

      {¶ 13} Section 3109.04(E)(2)(b) provides:

             In addition to a modification authorized under division (E)(1) of this

      section:

             ***

             (b) The court may modify the terms of the plan for shared parenting

      approved by the court and incorporated by it into the shared parenting

      decree upon its own motion at any time if the court determines that the

      modifications are in the best interest of the children or upon the request of

      one or both of the parents under the decree. Modifications under this

      division may be made at any time. The court shall not make any modification

      to the plan under this division, unless the modification is in the best interest
                                                                                           -9-


       of the children.

(Emphasis added.)

       {¶ 14} In Fisher, the Ohio Supreme Court recognized that R.C. 3109.04(E)(1)(a)

applies when a trial court modifies a prior decree allocating parental rights and

responsibilities and designating a residential parent and legal custodian. On the other

hand, R.C. 3109.04(E)(2)(b) applies when a trial court modifies the terms of a prior

shared-parenting plan that has been incorporated into a prior decree. We followed Fisher

in Gessner v. Gessner, 2d Dist. Miami No. 2017-CA-6, 2017-Ohio-7514, and noted that

parenting time, child support, and the designation of residential parent for school

purposes have all been held to be terms of a shared parenting plan that only require a

“best interest” evaluation for modification. Id. at ¶ 35. Moreover, under R.C. 3109.04(G),

a shared parenting plan may include provisions relevant to the care of a child, such as

the child's living arrangements, medical care, and school placement. We contrasted these

modifiable terms of a shared parenting plan, which require only a best interest analysis,

with changing a designation of the residential parent and legal custodian in a decree,

which requires a change of circumstances. Id.

       {¶ 15} The Fisher majority explained that “the residential parent and legal

custodian is the person with the primary allocation of parental rights and responsibilities.

When a court designates a residential parent and legal custodian, the court is allocating

parental rights and responsibilities.” Fisher at ¶ 23. “A court also allocates parental rights

and responsibilities when it issues a shared-parenting order. R.C. 3109.04(A)(2). A court

may allocate parental rights and responsibilities for the care of a child to both parents and

issue a shared-parenting order requiring the parents to share all or some of the aspects
                                                                                            -10-


of the physical and legal care of the child in accordance with the approved plan for shared

parenting.” Id. at ¶ 24. “If a shared-parenting order is issued and the order is silent

regarding the residential parent and legal custodian status, and the context does not

clearly require otherwise, then each parent is a residential parent and legal custodian of

the child[.]” Id. at ¶ 25, citing R.C. 3109.04(K)(6). “In summary, R.C. 3109.04(E)(1)(a)

expressly provides for the modification of parental rights and responsibilities in a decree.

An allocation of parental rights and responsibilities is a designation of the residential

parent and legal custodian. Therefore, R.C. 3109.04(E)(1)(a) controls when a court

modifies an order designating the residential parent and legal custodian.” Id. at ¶ 26.

“While the designation of residential parent and legal custodian can be modified under

R.C. 3109.04(E)(1)(a), that designation cannot be modified under R.C. 3109.04(E)(2)(b),

which allows only for the modification of the terms of a shared-parenting plan.” Id. at ¶ 27.

       {¶ 16} The   Fisher    court   elaborated    on   the   differences    between      R.C.

3109.04(E)(1)(a) and R.C. 3109.04(E)(2)(b) as follows:

              * * * Within the custody statute, a “plan” is statutorily different from a

       “decree” or an “order.” A shared-parenting order is issued by a court when

       it allocates the parental rights and responsibilities for a child. R.C.

       3109.04(A)(2). Similarly, a shared-parenting decree grants the parents

       shared parenting of a child. R.C. 3109.04(D)(1)(d). An order or decree is

       used by a court to grant parental rights and responsibilities to a parent or

       parents and to designate the parent or parents as residential parent and

       legal custodian.

              However, a plan includes provisions relevant to the care of a child,
                                                                                     -11-


such as the child’s living arrangements, medical care, and school

placement. R.C. 3109.04(G). A plan details the implementation of the

court’s shared-parenting order. For example, a shared-parenting plan must

list the holidays on which each parent is responsible for the child and include

the amount a parent owes for child support.

       A plan is not used by a court to designate the residential parent or

legal custodian; that designation is made by the court in an order or decree.

Therefore, the designation of residential parent or legal custodian cannot

be a term of shared-parenting plan, and thus cannot be modified pursuant

to R.C. 3109.04(E)(2)(b).

       Finally, we note that R.C. 3109.04(E)(1)(a) and 3109.04(E)(2)(b)

contain significantly different standards for modifications. “It is a well-settled

rule of statutory interpretation that statutory provisions be construed

together and the Revised Code be read as an interrelated body of law.”

State v. Moaning (1996), 76 Ohio St. 3d 126, 128, 666 N.E.2d 1115, quoting

Wooster Republican Printing Co. v. Wooster (1978), 56 Ohio St. 2d 126,

132, 10 O.O.3d 312, 383 N.E.2d 124. To read both sections, with different

standards, to apply to a court’s analysis modifying the decree modifying a

child’s residential parent and legal custodian would create inconsistency in

the statute. Two different standards cannot be applied to the same situation.

       Modification of a prior decree, pursuant to R.C. 3109.04(E)(1)(a),

may only be made “based on facts that have arisen since the prior decree

or that were unknown to the court at the time of the prior decree, that a
                                                                                   -12-


change has occurred in the circumstances of the child, the child’s residential

parent, or either of the parents subject to shared parenting decree, and that

the modification is necessary to serve the best interest of the child.” This is

a high standard, as a “change” must have occurred in the life of the child or

the parent before the court will consider whether the current designation of

residential parent and legal custodian should be altered. Conversely, R.C.

3109.04(E)(2)(b) requires only that the modification of the shared-parenting

plan be in the best interest of the child.

       The requirement that a parent seeking modification of a prior decree

allocating parental rights and responsibilities show a change of

circumstances is purposeful: “ ‘The clear intent of [R.C. 3109.04(E)(1)(a)] is

to spare children from a constant tug of war between their parents who

would file a motion for change of custody each time the parent out of

custody thought he or she could provide the child a “better” environment.

The statute is an attempt to provide some stability to the custodial status of

the children, even though the parent out of custody may be able to prove

that he or she can provide a better environment.’ ” Davis v. Flickinger

(1997), 77 Ohio St. 3d 415, 418, 674 N.E.2d 1159, quoting Wyss v. Wyss

(1982), 3 Ohio App. 3d 412, 416, 3 OBR 479, 445 N.E.2d 1153.

       Further, “[t]he General Assembly is the policy-making body in our

state and has restricted the exercise of judicial authority with respect to

modification of a prior decree allocating parental rights and responsibilities.

This legislation comports with our rationale regarding stability in the lives of
                                                                                          -13-


      children as a desirable component of their emotional and physical

      development.” In re Brayden James, 113 Ohio St. 3d 420, 2007-Ohio-2335,

      866 N.E.2d 467, at ¶ 28. We note that another statute that addresses orders

      granting legal custody of a child sets forth the same standard for a

      modification. R.C. 2151.42(B) also requires a court to find that a “change

      has occurred in the circumstances of the child or the person who was

      granted legal custody” and that modification is in the best interest of the

      child before modifying an order granting legal custody. See In re Brayden

      James at ¶ 26.

             The standard in R.C. 3109.04(E)(2)(b) for modification of a shared-

      parenting plan is lower because the factors contained in a shared-parenting

      plan are not as critical to the life of a child as the designation of the child’s

      residential parent and legal custodian. The individual or individuals

      designated the residential parent and legal custodian of a child will have far

      greater influence over the child’s life than decisions as to which school the

      child will attend or the physical location of the child during holidays. Further,

      factors such as the physical location of a child during a particular weekend

      or holiday or provisions of a child’s medical care are more likely to require

      change over time than the status of the child’s residential parent and legal

      custodian.

Fisher, 116 Ohio St. 3d 53, 2007-Ohio-5589, 876 N.E.2d 546, at ¶ 29-36.

      {¶ 17} The foregoing analysis makes clear that whether the trial court was required

to find a “change in circumstances,” as Eric suggests, depended on (1) whether it modified
                                                                                          -14-


a prior decree allocating parental rights and responsibilities that designated a residential

parent and legal custodian or (2) whether it only modified the parties’ prior shared-

parenting plan. If it did the latter, then R.C. 3109.04(E)(2)(b) applied and no change-in-

circumstances finding was required.

       {¶ 18} Although we agree with Eric that the trial court largely re-wrote the existing

shared-parenting plan on the grounds that it was unworkable and that the parties had

experienced a near-total breakdown in communication, the trial court did not modify or re-

designate anyone as the residential parent and legal custodian. The parties’ original

shared-parenting plan was a 27-page document. The trial court described it as “over-

drafted” and found that Eric had been “heavily involved” in its creation. (Doc. #124 at 2.)

This original plan identified both parties as the “residential and custodial parent,”

distinguishing between them only as to whether they were “on duty” or “off duty” based

on with whom the children were residing. (See Shared-parenting plan, attached to Doc.

#59.) In its entry incorporating a revised shared-parenting plan, the trial court expressly

declined to designate Eric or Elizabeth as the children’s sole residential parent and legal

custodian. The trial court explained that it was “leery about designating one parent the

residential parent and legal custodian because neither parent has demonstrated an ability

to be fair and objective in decision-making.” (Doc. #124 at 3.) As a result, the trial court

found a continuation of shared parenting to be in the children’s best interest. A significant

portion of the changes it made to the shared-parenting plan pertained to the parties’

parenting-time schedule, which constituted a change to the terms of the prior plan, not a

modification of the residential parent and legal custodian.

       {¶ 19} Even assuming, contrary to our conclusion herein, that the trial court’s
                                                                                         -15-


judgment did constitute a modification of the existing custodial status of the children, we

would find the resulting change-in-circumstances requirement to be satisfied. Although

the trial court did not expressly state that it had found a change in the circumstances of

one or both parties, it did find that Eric and Elizabeth had experienced a “severe

breakdown in communication” that had “significantly impacted their ability to parent

effectively.” (Id. at 2.) Case law establishes that a “breakdown in communication” between

the parties may constitute a “change in circumstances” that justifies modifying a prior

decree designating the residential parent and legal custodian. See, e.g., Wolford v. Willis,

4th Dist. Gallia No. 17CA9, 2018-Ohio-3937, ¶ 26; Williamson v. Williamson, 2017-Ohio-

1082, 87 N.E.3d 676, ¶ 30 (7th Dist.); Reese v. Siwierka, 11th Dist. Portage No. 2012-P-

0053, 2013-Ohio-2830, ¶ 31; Walsh-Stewart v. Stewart, 9th Dist. Wayne No. 12CA0031,

2012-Ohio-5927, ¶ 16.

       {¶ 20} Here the record reveals that the animosity and lack of communication

between the parties was so severe that it undoubtedly constituted a change in

circumstances since the adoption of the original shared-parenting plan. At one point

during the hearing on the parties’ motions, psychologist Barbara Bergman opined that the

parties were incapable of having a “respectful discussion” about any subject. (Sept. 14,

2018 Tr. at 256.) She added that the parties “don’t agree with each other on anything.”

(Id. at 266.) The trial court also observed that the parties were incapable of working out

issues between themselves. (Id. at 311.) We harbor no doubt that the trial court’s finding

about a “severe breakdown in communication” between the parties constituted a finding

of a “change in circumstances,” assuming such a finding was required.2


2   In addition to making a best-interest determination and finding a change in
                                                                                         -16-


       {¶ 21} The only remaining issue raised by Eric’s first assignment of error is

whether the trial court correctly found that modification of the shared-parenting plan—

rather than termination of shared parenting and an award of legal custody to him—was in

the children’s best interest. Eric references the factors listed in R.C. 3109.04(F)(2) and

asserts that the trial court erroneously failed to cite or consider any of them. He contends

those factors demonstrate that continued shared parenting is not in the children’s best

interest.

       {¶ 22} Section 3109.04(F)(2) provides:

              In determining whether shared parenting is in the best interest of the

       children, the court shall consider all relevant factors, including, but not

       limited to, the factors enumerated in division (F)(1) of this section, the

       factors enumerated in section 3119.23 of the Revised Code, and all of the

       following factors:

              (a) The ability of the parents to cooperate and make decisions jointly,


circumstances, a trial court modifying the designation of the residential parent and legal
custodian must make one more finding under R.C. 3109.04(E)(1)(a). As relevant here,
the statute provides that the trial court “shall retain the residential parent designated by
* * * the prior shared parenting decree unless” it finds that “[t]he harm likely to be caused
by a change of environment is outweighed by the advantages of the change of
environment to the child.” R.C. 3109.04(E)(1)(a)(iii). This language suggests that the trial
court is relocating the child from one home to another, which did not occur here and which
further supports our determination above that the trial court did not modify the existing
shared custodial status of the children. But even if this requirement did apply, we safely
can infer from the trial court’s decision that it believed the shared-parenting plan changes
it made were more advantageous than harmful to the children. Otherwise, it certainly
would not have made the changes. In appropriate cases, this court and others have
recognized that a trial court implicitly made a necessary finding under R.C. 3109.04. See,
e.g., Ashbridge v. Berry, 2d Dist. Greene No. 2009-CA-83, 2010-Ohio-2914, ¶ 6; Lucas
v. Lucas, 3d Dist. Paulding No. 11-93-6, 1994 WL 95209, *2 (Mar. 25, 1994); In re Wright,
5th Dist. Stark No. 2002CA00184, 2003-Ohio-546, ¶ 27.
                                                                                         -17-


       with respect to the children;

              (b) The ability of each parent to encourage the sharing of love,

       affection, and contact between the child and the other parent;

              (c) Any history of, or potential for, child abuse, spouse abuse, other

       domestic violence, or parental kidnapping by either parent;

              (d) The geographic proximity of the parents to each other, as the

       proximity relates to the practical considerations of shared parenting;

              (e) The recommendation of the guardian ad litem of the child, if the

       child has a guardian ad litem.

       {¶ 23} On appeal, Eric addresses factors (a), (b), and (e) above. With regard to

factor (a), he cites psychologist Bromberg’s opinion that shared parenting is not a viable

option because the parties cannot get along. He also cites psychologist Bergman’s report,

which indicated that shared parenting was not viable, and the guardian ad litem’s report,

which recommended that he be designated the legal custodian. In addition, he points out

the trial court’s observation in its judgment entry that the parties have not been able to

communicate or reach agreement on parenting decisions. In light of this evidence, Eric

questions how the trial court could have found continued shared parenting viable.

       {¶ 24} With regard to factor (b), Eric contends he always has sought to encourage

love, affection, and contact between Elizabeth and the children. As evidence, he cites his

initial willingness to enter into a shared-parenting plan. He also cites his testimony about

trying to make accommodations for Elizabeth, showing respect for her around the

children, and allowing her to have slightly more parenting days than him. Eric cites his

new wife Kelly’s testimony about him acting respectfully toward Elizabeth around the
                                                                                          -18-


children and trying to accommodate Elizabeth’s wishes. Conversely, he cites testimony

about Elizabeth once placing the children with a babysitter instead of letting him see them

and speaking disrespectfully about him in front of the children.

       {¶ 25} With regard to factor (e), Eric notes the guardian ad litem’s recommendation

that shared parenting be terminated and that he be designated the residential parent and

legal custodian.

       {¶ 26} In addition to addressing the R.C. 3109.04(F)(2) factors, Eric claims the trial

court erred in relying on a lack of cooperation as a factor supporting shared parenting.

Specifically, he cites the trial court’s statement that it was “leery about designating one

parent the residential parent and legal custodian because neither parent has

demonstrated an ability to be fair and objective in decision-making.” (Doc. #124 at 3.)

Based on the premise that the trial court erred in not terminating shared parenting, Eric

proceeds to argue that the custody factors in R.C. 3109.04(F)(1) favor designating him

the residential parent and legal custodian.

       {¶ 27} We review the trial court’s modification of the parties’ shared-parenting plan

under R.C. 3109.04(E)(2)(b) for an abuse of discretion. Thompson v. Thompson, 5th Dist.

Stark No. 2012CA00176, 2013-Ohio-2587, ¶ 19, citing Picciano v. Lowers, 4th Dist.

Washington No. 08CA38, 2009-Ohio-3780, ¶ 25. The phrase “abuse of discretion” implies

an unreasonable, arbitrary, or unconscionable attitude. Chelman v. Chelman, 2d Dist.

Greene No. 2007 CA 79, 2008-Ohio-4634, ¶ 17. An unreasonable decision is one that is

not supported by a sound reasoning process. Id.

       {¶ 28} Although R.C. 3109.04 identifies various factors for a trial court to “consider”

when exercising its discretion and making a best-interest determination, the trial court
                                                                                            -19-

was not obligated to recite or discuss any factors individually. See, e.g., Hutchinson v.

Hutchinson, 2d Dist. Montgomery No. 26221, 2014-Ohio-4604, ¶ 32. The critical issue is

whether the record supports the trial court’s conclusions and whether it explained its best-

interest determination sufficiently. Id. at ¶ 33-36 (finding that the record supported the trial

court’s explanation for its best-interest determination despite its failure to discuss each

best-interest factor by name); Doane v. Doane, 5th Dist. Guernsey No. 00CA21, 2001
WL 474267, *6 (May 2, 2001) (noting that R.C. 3109.04(F)(2) “does not require the court

to make independent findings on each of the * * * factors” and that “a silent record raises

the presumption that a trial court considered the factors”).

       {¶ 29} Here the trial court found that continuing shared parenting was in the best

interest of the parties’ children. In reaching this conclusion, it noted that it had considered,

among other things, the recommendation in the guardian ad litem’s report, which was a

best-interest factor under R.C. 3109.04(F)(2)(e). (Doc.#124 at 11.) The trial court also

heard two days of testimony largely addressing the parties’ ability to cooperate and make

joint decisions and their ability to encourage love, affection, and contact between the

children and the other parent, which are best-interest factors under R.C. 3109.04(F)(2)(a)

and (b). In short, this testimony established that the parties had engaged in mutual power

struggles, bickering, and petty disputes that had led to numerous contempt allegations

against one another.

       {¶ 30} Although uncooperativeness and incompatibility typically would militate

against shared parenting, we cannot say the trial court failed to engage in a sound

reasoning process when it continued shared parenting. The trial court found both parties

at fault for a “breakdown in communication” that “significantly impacted their ability to
                                                                                           -20-


parent effectively.” (Doc. #124 at 2.) After hearing their testimony, considering their

demeanor, and assessing their credibility, the trial court did not trust either party enough

to be designated the children’s sole residential parent and legal custodian. It noted that

neither party had shown an ability to be fair or objective. (Id. at 3.) Therefore, it feared

placing too much power and control in either party’s hands by granting either parent legal

custody. That being so, the only other option was to continue shared parenting under

modified terms that the trial court drafted and included in its judgment entry. The trial court

reasonably could have believed that the simplified terms in its shared-parenting plan

would lead to less conflict and might prevent the plan from being “used as a weapon

rather than a guide,” as it found the prior plan had been. (Id. at 2.) Based on the record

before us, we see no abuse of discretion in the trial court’s decision to continue shared

parenting under the terms of a modified shared-parenting plan. In light of that

determination, it necessarily follows that the trial court did not err in denying Eric’s motion

to be designated the children’s residential parent and legal custodian. The first

assignment of error is overruled.

       {¶ 31} In his second assignment of error, Eric contends the trial court erred in

ordering alternating-week parenting time contrary to the unanimous opinion of all

witnesses and the trial court’s own assessment that such an order was not in the

children’s best interest.

       {¶ 32} Eric notes that the parties’ original shared-parenting plan provided for the

parenting-time schedule to adjust monthly based on his work schedule as a commercial

airline pilot. He contends the monthly schedule was never identified as a source of conflict

during the hearing. He argues that the problem was Elizabeth wanting to change it after
                                                                                         -21-


it had been set. He also points out that the guardian ad litem recommended that he

continue to provide his schedule one month in advance so parenting time could be set.

In addition, psychologist Bromberg described the existing parenting time schedule as

“decent” and did not know whether it should be changed. For her part, psychologist

Bergman recommended continuing a schedule that maintained the children’s contact with

both parents. Bergman noted that parenting time could not be equal if Eric were

unavailable due to work. Eric also cites Elizabeth’s testimony that she was willing to

accommodate his flying schedule and to have him make an equal parenting-time

schedule. (Sept. 14, 2018 Tr. at 143.) Finally, Eric points to a portion of the following

remarks by the trial court during the evidentiary hearing:

              Judge Hurley: There’s no fault here. Let’s move on. It’s, it’s blatantly

       obvious these parties can’t agree on what time that clock says it is right up

       there (Indicating), so I’m, I’ve, that point has been made yesterday at 10:00

       an hour after we started.

              So I—we’re going to quit here in a minute. I think I really want the

       parties to understand where we’re going here is you’re going to probably

       get a specific schedule of time for the children without any ability of either

       of you to modify it involving the other one because you can’t talk.

              That’s the worst situation ever for your children, but you aren’t giving

       me any choice, neither one of you, so that’s where you’re putting us by

       sitting there doing what you’ve been doing for the last day and a half.

              And if that’s what you want to do with your children, that’s where

       we’re going. I don’t have any choice. Because—and you’re going to have
                                                                                            -22-


         what we call curbside exchanges. You’re not going to meet face-to-face.

         That’s where you’re going.

                And it’s all because the two of you can’t get past whatever anger was

         involved in your original divorce, and you’re leaving me no choice * * *.

(Emphasis added.) (Sept. 14, 2018 Tr. at 222-223.)

         {¶ 33} Eric contends the italicized portion of the foregoing remarks demonstrates

that even the trial court recognized that the parenting time it ordered in the modified

shared-parenting plan was not in the children’s best interest.

         {¶ 34} Upon review, we see no abuse of discretion in the trial court’s decision to

order fixed, alternating-week parenting time. Although Elizabeth was willing to try to

accommodate Eric’s schedule, she also testified that she in fact wanted “[w]eek to week”

parenting time. (Sept. 14, 2018 Tr. at 143.) According to Elizabeth, one problem with the

prior schedule was that Eric set it each month to suit him and often made little effort to

accommodate her requests for changes when special events occurred. Allowing Eric to

create a new parenting-time schedule each month made it difficult for her to plan ahead

for events involving the children, and his unwillingness or inability to make modifications

to the schedule was a source of conflict. (See, e.g., id. at 176-177, 207-208.) The trial

court acted reasonably by trying to minimize this conflict through a more traditional,

alternating week parenting-time schedule. We note too that Eric does have some control

over his flight schedule, and his ability to control his schedule will increase as his seniority

rises.

         {¶ 35} Finally, we disagree with Eric about the trial court’s alleged acknowledment

that its own parenting-time schedule was not in the children’s best interest. In the passage
                                                                                           -23-


quoted above, the trial court explained that the parties’ inability to communicate

compelled it to implement a more traditional, fixed schedule to minimize conflict. The

parties’ hostility toward one another, which limited the trial court’s options, appears to be

what the trial court characterized as “the worst situation” for the children. We do not

believe the trial court meant to suggest that its own alternating-week schedule was not in

the children’s best interest. To the contrary, the trial court reasonably concluded that the

schedule it created was in the best interest of the children insofar as it reduced conflicts

between Eric and Elizabeth. In its judgment entry, the trial court explained:

                 * * * And though the Court applauds the parties’ attempts to have

         equal parenting time tailored to Father’s unusual work schedule, the current

         parenting time schedule has led to too much conflict, which is not in the

         children’s best interest. The Court finds this to be due, in large part, to the

         fact that Father has control over making the parenting time schedule on a

         monthly basis and has demonstrated an unwillingness to accommodate

         even the most reasonable of Mother’s requests for changes or additional

         time.

(Doc. #124 at 2-3.)

         {¶ 36} Although Eric disputes being unwilling to cooperate with Elizabeth and cites

some examples of accommodation, the trial court did not abuse its discretion in reaching

the conclusion that it did. The second assignment of error is overruled.

         {¶ 37} In his third assignment of error, Eric contends the trial court “erred by

dismissing the evaluations of both expert witnesses and the GAL without evaluating

them.”
                                                                                           -24-


       {¶ 38} Eric first contests the trial court’s finding that “the opinions rendered by Drs.

Bergman and Bromberg essentially cancelled each other out as they were both equally

competent but offered competing recommendations.” (Id. at 11.) He argues that the two

experts’ opinions were “entirely harmonious” and that there was no “substantial conflict.”

       {¶ 39} Eric also challenges the trial court’s discounting of opinions set forth in the

guardian ad litem’s report. Specifically, he complains about the trial court’s observation

that the guardian ad litem “was not present [at the hearing] to observe the testimony and

demeanor of the parties throughout the proceedings, both of which significantly influenced

the decision of the Court.” (Id.) Eric suggests that the trial court exaggerated the

significance of the parties’ demeanor so it could do whatever it wanted while insulating its

ruling from reversal on appeal. Eric also claims he was unaware that the guardian ad

litem’s absence from trial would create a problem or negate the weight and credibility of

the guardian’s written report and recommendations.

       {¶ 40} Upon review, we find Eric’s arguments to be unpersuasive. The trial court’s

short-hand reference, at the end of its shared-parenting analysis, to the experts’ opinions

cancelling each other out fails to persuade us that it improperly dismissed their

evaluations. The essence of Bromberg’s opinion was that Eric should be designated the

residential parent and legal custodian. He based this custody determination largely on (1)

his belief that Eric would be “firmer” with the children and less subject to manipulation and

(2) certain “mood” and “anger” issues that he perceived when evaluating Elizabeth’s

Rorschach test. (Sept. 13, 2018 Tr. at 50-52.) Bromberg also opined that the monthly

parenting-time schedule should remain essentially the same. (Id. at 45-46, 50-53.) For

her part, Bergman testified that neither party had “any difficulties handling the children[.]”
                                                                                           -25-


(Sept. 14, 2018 Tr. at 242.) Bergman did not recommend either parent to be named the

sole residential parent and legal custodian. She believed, however, that Elizabeth likely

would be “marginalized” if Eric were designated the residential parent and legal

custodian.3 (Id. at 244.) Although Bergman’s views on the key issue of legal custody may

not directly “conflict” with Bromberg’s, they fairly may be characterized as “competing

recommendations,” which is what the trial court stated. Her concerns about Eric’s

potentially marginalizing Elizabeth and her refusal to recommend him as the residential

parent and legal custodian were not “entirely harmonious” with Bromberg’s opinions.

       {¶ 41} Finally, we see no error in the trial court’s treatment and consideration of

the guardian ad litem’s report. In its ruling, the trial court addressed the report as follows:

              * * * The Court also reviewed the report issued by the Guardian ad

       Litem and carefully considered his recommendations given his expertise

       and familiarity with the parties and the case. However, because the

       guardian ad litem was not called as a witness, he was excused from the

       courtroom at the beginning of day 1 of trial and was not present to observe

       the testimony and demeanor of the parties throughout the proceedings, both

       of which significantly influenced the decision of the Court.

(Doc. #124 at 11.)

       {¶ 42} Contrary to Eric’s argument, we have no basis for concluding that the trial

court exaggerated the significance of the parties’ demeanor when assessing their


3 Parenthetically, Bergman also recognized the possibility that Elizabeth might try to
“marginalize” Eric if she were the sole residential parent and legal custodian. (Sept. 14,
2018 Tr. at 244.) For present purposes, however, that possibility has no bearing on
whether Bromberg and Bergman offered “competing recommendations” as to Eric’s
obtaining legal custody.
                                                                                            -26-


credibility to insulate itself from reversal. Unfortunately, we lack the ability to see and hear

witnesses ourselves. As the factfinder who observes the witnesses, the trial court is

particularly well suited to assess credibility based in part on their demeanor, and we

necessarily give substantial deference to its determinations. In re J.G., 2d Dist.

Montgomery No. 20074, 2004-Ohio-774, ¶ 67.

       {¶ 43} As for the guardian ad litem’s physical absence from the hearing, the trial

court bears no responsibility for it. At the outset of the hearing, the trial court allowed

guardian ad litem David Mesaros to depart after the following exchange in the presence

of both parties’ counsel:

              MR. MESAROS: I understand from Counsel that I am not going to

       be required to testify by either side. I submitted a supplemental report to the

       Court in April.

              In June, Mother sent me an additional list of people she wanted me

       to speak with. I did not, I have not spoken to anyone or worked with anyone

       since the report it April.

              JUDGE HURLEY: Okay.

              MR. MESAROS: So with that, unless Counsel have changed their

       mind, I was going to depart, because I don’t believe there’s anything I need

       to contribute at the moment.

              JUDGE HURLEY: So you’re, you would choose not to stay and

       participate in any of the examination of any of the witnesses?

              MR. MESAROS: Correct. I have read the psychological—

              JUDGE HURLEY: That’s your option—
                                                                                       -27-


             MR. MESAROS: I have read the psychological reports by both sides,

      and I don’t have anything else I wish to pursue.

             JUDGE HURLEY: Is Mr. Mesaros correct, that neither one of you

      intend on calling him, ask him questions about his report?

             MR. WHIPPS: That’s correct, your Honor. I believe—

             JUDGE HURLEY: All right.

             MR. WHIPPS: —both of us have told him even this morning that we

      don’t intend to do that.

             JUDGE HURLEY: All right.

(Sept. 13, 2018 Tr. at 15-17.)

      {¶ 44} The foregoing exchange reflects that the guardian ad litem asked to leave

the hearing, neither party’s counsel objected, and the trial court granted the request. In

hindsight, it may have been better from Eric’s perspective for the guardian ad litem to

have remained. The trial court did nothing erroneous, however, with respect to the

guardian ad litem’s absence. The third assignment of error is overruled.

      {¶ 45} Based on the reasoning set forth above, we affirm the judgment of the

Greene County Common Pleas Court, Domestic Relations Division.

                                    .............



WELBAUM, P.J. and FROELICH, J., concur.


Copies sent to:

Michael A. Hochwalt
Edward F. Whipps
John C. Ruiz-Bueno, III
                        -28-


David P. Mesaros, GAL
Hon. Steven L. Hurley